Citation Nr: 1810158	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.

In February 2016, the Board denied the issue of entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.

In March 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR.  Specifically, the JMR noted that a record mentioned in the hearing was not obtained, and the VA examination did not have an adequate opinion regarding secondary service connection.

Thereafter, this matter was again remanded by the Board in June 2017 for additional development in light of the JMR.


FINDING OF FACT

The Veteran's neurological disability of the bilateral upper extremities is reasonably shown to have manifest in service.





CONCLUSION OF LAW

The criteria for entitlement to service connection a neurological disability of the bilateral upper extremities are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In so doing, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has a currently diagnosed neurological disability of the bilateral upper extremities that is etiologically related to service.  He is currently service-connected for, among other things, diabetes mellitus, type II.

The Veteran underwent a VA examination in October 2017, during which the examiner diagnosed the Veteran with bilateral carpal tunnel, ulnar nerve impingement, and radial nerve impingement.  The examiner also noted a 2010 diagnosis of diabetes mellitus, type II, with neuropathy in the fingers and toes.   Examination revealed numbness and tingling of the finger tips that was worse with Tinel and Phalen testing.  The Veteran reported mild constant pain in the bilateral upper and lower extremities and moderate numbness in the bilateral upper and lower extremities.  The Veteran exhibited decreased sensation in the bilateral hands and fingers, as well as in the bilateral feet and toes.  The examiner also noted moderate incomplete paralysis of the bilateral radial, median, ulnar, and external popliteal nerves, and mild incomplete paralysis of the posterior tibial nerve.  The examiner opined that the condition impacts the Veteran's ability to work in that the Veteran's grip is weak, he is unable to work with power tools, climb ladders, or be in high places due to numbness in his feet and toes.  The examiner opined that the Veteran's carpal tunnel syndrome was at least as likely as not aggravated by his service-connected diabetes, noting that medical literature shows a link between diabetes and carpal tunnel syndrome.

The Board finds the opinion of the October 2017 examiner to be highly probative.  The competent and credible medical evidence shows that Veteran has current diagnoses relating to a neurological disability of the bilateral upper extremities, and that he is service-connected for diabetes mellitus.  Further, the VA examiner concluded that the Veteran's upper extremity neurological disability was etiologically related to service, specifically, that it was secondarily related to the Veteran's service-connected diabetes mellitus, type II.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds a grant of service connection for a neurological disability of the bilateral upper extremities is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for a neurological disability of the bilateral upper extremities is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


